 

 






KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN







 









 
 









 












ORI GREAT WEST HOLDINGS, INC.
Great West Casualty Company
Great West Insurance Agencies, Inc.
Central Data Services, Inc.
Great West Risk Management




January 1, 2002






















KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN
 
 
 
 
ARTICLE ONE
PURPOSE AND EFFECTIVE DATE


1.1 The purpose of this Plan is to further the long term growth in earnings of
ORI Great West Holdings, Inc. by offering current and long term incentives in
addition to basic salary to those officers and key employees of this company and
its employers who have been or are expected to be largely responsible for such
growth.


1.2 This Plan is effective as of January 1, 1987. It is amended and restated
January 1, 2002.


ARTICLE TWO

DEFINITIONS


2.1 "Plan" shall mean this Key Employees Performance Recognition Plan.


2.2 "Company" shall mean ORI Great West Holdings, Inc.


2.3 "Employer" and "Employers" shall mean the Company and each other corporation
or organization which is wholly or partially owned or operated by or in
conjunction with the Company, either directly or indirectly, and is designated
by the Committee as an Employer under this Plan. As of today, the Employers are:


Great West Casualty Company
Joe Morten & Son, Inc.
Central Data Services, Inc.
Great West Insurance Agencies, Inc.
Great West Risk Management
Great West Services, Inc.
American General Agency, Inc.
Great West Underwriters, Inc.
Midwest Insurance, Inc.
Motor Ways, Inc.
Truckmen Underwriters Agency, Inc.
National Adjustment Company
Specialty Transportation Agency
Advantage Truck Insurance, Inc.
American Trucker Insurance Agency, Inc.


2.4 "Chief Executive Officer" means the chief executive officer of Great West
Casualty Company. 


2.5 "Committee" shall mean the committee appointed to direct the administration
of the Plan, and shall consist of the CEO, Great West Casualty Company, and the
Chairman and President of Old Republic International Corporation.


2.6 "Employee" shall mean any person who is employed by an Employer on a full -
time regular basis and who is compensated for such employment by a regular
salary.


2.7 "Eligible Employee" shall mean an Employee who has been selected to share in
the allocation of the Performance Recognition Pool for any given year.


2.8 "Year of Service" shall mean each year of continuous employment with an
Employer after first establishing an Account in the plan.


2.9 "Account" shall mean, for any Employee, the record of:


(a) credits in connection with the allocations, if any, credited to an account,


(b) payments to him under the Plan pursuant to Article Six of the Plan, and


(c) forfeitures, if any, pursuant to Article Seven of the Plan.
 
-2-


2.10 "Calculation Year" shall mean the Company's fiscal year immediately
preceding the year for which the Performance Recognition Pool is being
calculated.


If there is an operating loss in the year prior to the Calculation year, the
“prior year” to be used in the following definitions and for Section 4.1
calculations is the first year prior to the Calculation Year in which there was
an operating profit.


2.11 "Base Salary" shall mean the Employee's basic salary at the rate in effect
at the end of the Calculation Year excluding bonuses, overtime, extraordinary
compensation and contributions to the Old Republic International Corporation
Employees Savings and Stock Ownership Plan.


2.12 "Consolidated Net Operating Income" shall mean the Company's income
determined in accordance with generally accepted accounting principles and
adjusted for the payment of income taxes and for the income of subsidiaries and
affiliates carried on an equity basis. Net operating income shall exclude
realized gains or losses on sales of investment securities (irrespective of the
treatment of such amounts under GAAP) and extraordinary credits or charges.


2.13 If in any Calculation Year the Company acquires any other business
accounted for as a purchase whose earnings contribute 5% or more to such Year's
consolidated net operating income, the earnings of the acquired company for the
year of acquisition and the next succeeding year shall be eliminated (together
with related purchase accounting adjustments) in order to calculate financial
performance data. No elimination from any year shall be made when the acquired
company has been owned by the Company for two consecutive years. Net operating
income shall exclude realized gains or losses on sales of investment securities
(irrespective of the treatment of such amounts under GAAP) and extraordinary
credits or charges.


2.14 “Performance Multiplier” shall mean the number of percentage points by
which the Earnings Per Share for the Calculation Year exceeds 112% of the
Earnings Per Share for the prior year.


2.15 “Earnings per Share” shall mean fully diluted earnings per share (net of
any paid or accrued dividends on preferred stock) calculated in accordance with
AICPA Accounting Principles Board Opinion No. 15 or any later superseding
opinions.


2.16“Profit Sharing Base" shall mean the sum of:



(a)  
Earnings Growth multiplied by the Earnings Growth Multiplier; plus

(b)  
Excess Return on Equity multiplied by the Excess Return on Equity Multiplier.



2.17 “Earnings Growth” shall mean the Calculation Year’s Consolidated Net
Operating Income in excess of the prior year’s Consolidated Net Operating
Income.


2.18 “Earnings Growth Multiplier” shall mean the percentage, ranging from 0% to
10%, determined on the basis of the following schedule:


Year over Year % Change               Earnings
In Operating Earnings  Growth Multiplier


0 - 6%                                                          0%
6.01% - 10.00%                                       2.5%
10.01% - 15.00%                                     5.0%
15.01% - 20.00%                                     7.5%
Over 20.00%                                         10.0%


2.19 "Excess Return on Equity" shall mean the Calculation Year's consolidated
net operating income in excess of the Minimum Return on Equity all calculated in
accordance with generally accepted accounting principles, (GAAP). Net operating
income shall exclude realized gains or losses on sales of investment securities
(irrespective of the treatment of such amounts under GAAP) and extraordinary
credits or charges.


2.20 “Excess Return on Equity Multiplier” shall mean the percentage, ranging
from 5% to 50%, determined on the basis of the following scale:


-3-


   % by Which Current Year 
     ROE Exceeds Targeted
                                Minimum ROE                        Excess Return
on Equity Multiplier
    0% to 10%                              5.0% + 0.5% for each full 1%
exceeding 5% (Max 07.5%)
    10.01% to 20%        10.0% + 0.5% for each full 1% exceeding 10% (Max 15.0%)
    20.01% to 30%        17.5% + 0.5% for each full 1% exceeding 20% (Max
20.0%) 
    30.01% to 40%        20.0% + 0.5% for each full 1% exceeding 30% (Max
22.5%) 
    40.01% to 50%        22.5% + 0.5% for each full 1% exceeding 40% (Max 27.5%)
    50.01% to 60%        27.5% + 0.5% for each full 1% exceeding 50% (Max 32.5%)
    60.01% to 70%        32.5% + 0.5% for each full 1% exceeding 60% (Max 37.5%)
    70.01% and Over                    37.5% + 0.5% for each full 1% exceeding
70% (Max 50.0%)
 
2.21 "Minimum Return on Equity" shall mean a percentage applied to the Company's
average shareholders' equity (i.e., mean of beginning and ending balances,
adjusted for unrealized investment gains or losses net of applicable income
taxes, if any) for the calculation year. The percentage shall be that
percentage, obtained from public information, equal to the mean of the five year
average post-tax yield on 10 year and 30 year US Treasury Securities. The
Committee shall annually compute and announce this value as it pertains to a
calculation year.


2.22 "Cash Award" shall mean the 50% of each Eligible Employees' allocated share
of the Performance Recognition Pool which is paid current in cash during any
given year.



2.23  
"Deferred Award" shall mean the 50% of each Eligible Employees' allocated share
of the Performance Recognition Pool which is credited to his Account.




2.24  
“Parent Company” shall mean Old Republic International Corporation.



2.25 “Change of Control” shall mean any one of the following:


(I)  the date the Board of Directors of the Parent Company votes to approve and
recommends a stockholder vote to approve:


(a)  Any consolidation or merger of the Parent Company in which the Parent
Company is not the continuing or surviving corporation or pursuant to which
shares of the Parent Company’s Common Stock would be converted into cash,
securities or other property, other than any consolidation or merger of the
Parent Company in which the holders of the Parent Company’s Common Stock
immediately prior to the consolidation or merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger; or


(b)  Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Parent Company, other than any sale, lease, exchange or other transfer to any
corporation where the Parent Company owns, directly or indirectly, at least 80%
of the outstanding voting securities of such corporation after any such
transfer; or


(c)  Any plan or proposal for the liquidation or dissolution of the Parent
Company; or


(II)   the date any person (as such term is used in Section 13(d) of the
Securities Exchange Act of 1934, hereinafter the “1934 Act”), other than the Old
Republic International Corporation Employees Savings and Stock Ownership Trust
or any other trust established by or contributed to by the Parent Company or any
of its subsidiaries for the benefit of employees of the Parent Company or its
subsidiaries, shall become the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of 20% or more of the Parent Company’s Outstanding
Common Stock; or



(III)  the date, during any period of 24 consecutive months, on which
individuals who at the beginning of such period constitutes the entire Board of
Directors of the Parent Company shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Parent Company’s stockholders, of each new director comprising the majority was
approved by a vote of at least a majority of the Continuing Directors, as
hereinafter defined, in office on the date of such election or nomination for
election of the new director. For purposes hereof, a “Continuing Director” shall
mean:
 
-4-


(a)  any member of the Board of Directors of the Parent Company at the close of
business on December 15, 1996;


(b)  any member of the Board of Directors of the Parent Company who succeeded
any Continuing Director described in subparagraph (a) above if such successor
was elected, or nominated for election by the Parent Company’s stockholders, by
a majority of the Continuing Directors then still in office; or


(c)  any director elected, or nominated for election by the Parent Company’s
stockholders, to fill any vacancy or newly-created directorship on the Board of
Directors of the Parent Company by a majority of the Continuing Directors then
still in office.




ARTICLE THREE
ADMINISTRATION


3.1 The Plan shall be administered by the Committee. The membership of the
Committee may be reduced, changed, or increased from time to time in the
absolute discretion of the Board of Directors of Old Republic International
Corporation.


3.2 Individual awards for the Management Committee of the Company are
recommended by the Committee and shall be submitted to the Great West Casualty
Company Management Development and Compensation Committee for their comments,
further recommendations, and final approval.


3.3 The Committee shall have the authority to interpret the Plan, to establish
and revise rules and regulations relating to the Plan, and to make the
determinations which it believes necessary or advisable for the administration
of the Plan.


ARTICLE FOUR
CALCULATION OF THE PERFORMANCE RECOGNITION POOL


4.1 Prior to each May 31 the Committee shall calculate the amount of the
Performance Recognition Pool for that year. The Performance Recognition Pool for
any year shall be equal to the lesser of:


(a) the Profit Sharing Base for the Calculation Year; or


(b) 6.5% of Consolidated Net Operating Income for the Calculation Year; or


(c) a percentage of the Eligible Employees’ Base Salaries, ranging from 40% to
60%, determined on the basis of the following scale:
 
          Profit-Sharing Base                   Percentage of
       As a % of Mean Equity              Eligible Employees’ Base Salaries 
0% - 0.50%                            40%
0.50% - 1.00%                       40%
1.01% - 1.50%                       50%
1.51% - 2.00%                       50%
2.01% - 2.5%                         60%
Over 2.5%                             60%
plus an amount equal to 7% of the combined Base Salaries of those for whom the
reductions in paragraph 4.2, if any, are directed.


4.2   The Performance Recognition Pool for any year may be reduced by the
Committee, in its sole discretion, in an amount equal to other incentive
compensation program expenditures, if such programs are adopted by the Company.
Such reductions must be strictly accounted for in the Plan’s records.


4.3  Notwithstanding any provision herein to the contrary, the Performance
Recognition Pool shall be zero for any year if the Company incurred a net
operating loss in the Calculation year.
 
-5-


ARTICLE FIVE
ALLOCATION OF THE PERFORMANCE RECOGNITION POOL


5.1 Prior to each May 1, the CEO shall, in consultation with the Committee,
designate the Employees employed by the Employers who will be eligible to share
in the Performance Recognition Pool for that Year.


5.2 On or before June 30 the Performance Recognition Pool for that year shall be
allocated among and credited to the accounts of the Eligible Employees on the
following basis:


(a)  First, amounts shall be allocated among and credited to all or such
Accounts of those Employees who have Accounts in the Plan on the Allocation Date
and who are eligible and actively employed by an Eligible Employer. The amount
credited to each such Account shall equal the balance in each such Account at
the beginning of the Year multiplied by the Performance Multiplier. In no event,
however, shall the aggregate amount so credited exceed the lesser of 15% of the
aggregate Account balances on the Allocation Date, or 20% of the Performance
Recognition Pool for that Year.


(b) Secondly, the remaining portion, if any, of the Performance Recognition Pool
shall be allocated among and credited to the Accounts of the Eligible Employees
for the year as the Committee deems appropriate in its sole discretion,
provided, however, the Committee may, in its discretion, reserve up to 50% of
any one year’s Pool which will not be allocated currently. The Committee may
carry forward the unallocated portion of the Pool and allocate all or a portion
of it pursuant to this subparagraph during one or more of the next succeeding
three years; provided however, that the total amount of any one year’s carry
forward must be allocated by the end of the third year.
 
5.3 With respect to the amounts to be allocated in the current year, the
Committee shall make such allocation to the CEO as it deems appropriate.
Remaining amounts allocable for the year shall then be distributed by the CEO,
based upon total allocations approved by the Committee, to remaining Eligible
Employees. In designating Eligible Employees, and allocating the Performance
Recognition Pool among the Eligible Employees for any Year pursuant to this
Article, the CEO shall consider the positions and responsibilities of Employees,
their accomplishments during the year, the value of such accomplishments to the
Company, the CEO's expectations as to the future contributions of individual
Employees to the continued success of the Company, and such other factors as the
CEO and the Committee shall, in their discretion and judgment, deem appropriate.


5.4  Awards, including performance multiplier awards, shall be allocated
one-half as Cash Awards and one-half as Deferred Awards as soon as practicable
following their computation.




ARTICLE SIX
DISTRIBUTIONS


6.1 The entire amount of the credit in the Account of a deceased Eligible
Employee or an Eligible Employee who attains age 55 or actually retires for
disability prior thereto, shall be paid to the person or persons entitled
thereto at the times and in the manner provided in Sections 6.4, 6.5, 6.6, and
6.8 hereof.


6.2 Employees may not make withdrawals from their Accounts while employed.


6.3 A portion of the amount of the credit in the Account of an Eligible Employee
as of the date he terminates his service for any reason other than his death or
retirement for age or disability shall be paid to the person or persons entitled
thereto at the times and in the manner provided by Section 6.5 hereof. The
amount to be paid shall be known as a "vested interest", and for each year of
completed service shall be equal to 10% percent of the balance of the credit in
his Account up to the completion of ten years, or 100%.


Any amount not vested in an Employee shall be forfeited. Forfeitures created
during any year shall be allocated at the end of said year to account-holders of
record on December 31 of that year in the ratio that the Account balance of each
such Employee on January 1 of that year bears to the total Account balance of
all such Employees.


6.4 Amounts payable to an Eligible Employee who retires for age, after attaining
age 55, shall be paid to the Employee in substantially equal quarterly
installments over a number of years (not to exceed 7 years) selected by the
Committee, in its sole discretion, beginning on the first day of the calendar
quarter following the Employee's retirement. In determining the number of
installments the Committee may consult with the Eligible Employee.
 
-6-


6.5 If an Employee's employment with an Employer is terminated for reasons other
than death, disability, or retirement after attaining age 55, his vested Account
balance shall be paid to him in substantially equal quarterly installments over
a number of years (not to exceed 20 years) selected by the Committee beginning
on the first day of the calendar quarter following the later of (a) his
attaining age 55 or (b) the 12th month after his termination of employment.


6.6 If an employee becomes disabled while employed by an Employer but prior to
receiving his Account, his Account balance shall be paid to him in 40
substantially equal quarterly installments beginning on the first day of the
calendar quarter following the month during which he becomes disabled. For
purposes of this Article an Employee shall be deemed to be disabled if he is
totally and permanently disabled within the meaning of his employer's group
employee disability policy or eligible for disability benefits under the Social
Security Act.


6.7 If an Employee is eligible for no other benefits under this Plan, his
Account balance shall become non-forfeitable and be paid to him in a lump sum on
the first day of the calendar quarter following the date on which any Change of
Control occurs.


If there is a carry forward balance not allocated pursuant to Section 5.2 when a
Change of Control occurs, such carry forward balance shall be immediately
allocated among the Accounts of all Employees in the ratio that each such
Employee's Account balance bears to the total of all such Account balances. Said
additional amounts shall be 100% vested and paid in accordance with the
provisions of this Article. Any subsequent contributions allocated to an
Employee's Account during the two years following the occurrence of a Change of
Control because the Plan is continued in accordance with Section 8.2 hereof
shall be non-forfeitable and shall be distributed immediately after such
allocation.


6.8 An Employee may designate in writing, on forms prescribed by and filed with
the Committee, a beneficiary or beneficiaries to receive any payments payable
after his death. If an Employee dies while employed by an Employer or after he
has begun to receive his benefits under this Plan, his Account balance (or the
remainder of his Account balance if his benefits had already commenced) shall be
paid to the beneficiary or beneficiaries designated by the Employee (or, in the
absence of such designation, to his legal representative). Such payments shall
be made in one of the following forms as determined by the Committee: (i)
substantially equal quarterly installments over a number of years (not to exceed
10 years), (ii) a lump sum payment, or (iii) any combination of the above
options.


6.9 If an Employee is adjudged incompetent or if the committee deems him
unqualified to handle his own affairs, the Committee may direct that any
payments which would have otherwise been payable to the Employee shall be paid
(in the same amounts and on the same dates as such payments would have been paid
to the Employee) to the guardian or conservator of such Employee or, if none has
been appointed, the Committee may, in its discretion, direct that such payments
be made to the Employee's spouse or adult child or any other person or
institution who is caring for such Employee and any payments so made shall to
the extent thereof fully release and discharge the Committee and the Employers
from any further liability to the Employee.


6.10 Notwithstanding any other provisions of this Plan to the contrary, the
Committee may upon an employee's death, disability, or termination of employment
distribute his Account balance to him (or his beneficiary in the case of death,
or his guardian or to the person or institution caring for him in the event that
he is adjudged incompetent or considered by the Committee to be unable to manage
his own affairs) more quickly than that called for in Section 6.4 through 6.8 if
the Committee in its sole discretion deems it is desirable to do so.


6.11 Notwithstanding any other provisions of this Plan to the contrary, the
Committee may deduct from any payments under the Plan any taxes required to be
withheld by the Federal or any state or local government for the account of such
Employees.


ARTICLE SEVEN
FORFEITURES


7.1 As a condition to the continued receipt of benefits hereunder each Employee:


(a) shall be required for a period of twelve (12) months after his termination
of employment with an Employer hereunder to hold himself available to the
Company and his Employer for reasonable consultation insofar as his health
permits.


(b) shall not for a period of twelve (12) months after his termination of
employment with an Employer hereunder, either as an individual on his own
account; as a partner, joint venturer, employee, agent, salesman for any person;
as an officer, director or stockholder (other than a beneficial holder of not
more than 1% of the outstanding voting stock of a company having at least 500
holders of voting stock) of a corporation; or otherwise, directly or indirectly:
 
-7-


(i) enter into or engage in any business competitive with that carried on by the
Company or his Employer within any area of the United States in which his
Employer or the Company is doing business, providing Employee has had access to
any of the Company's or his Employer's trade secrets, secret underwriting or
business information, programs, plans, data, processes, techniques, or customer
information; or


(ii) solicit or attempt to solicit any of his Employer's or the Company's
customers with whom Employee has had contact as an Employee in the exercise of
his duties and responsibilities hereunder with the intent or purpose to perform
for such customer the same or similar services or to sell to such customer the
same or similar products or policies which Employee performed for or sold to
such customer during the term of his employment.


If the Committee determines that an Employee has refused to make himself
available for consultation or violated his agreement, the Committee may, by
written notice to such Employee, cause his benefits to be immediately suspended
for the duration of such refusal or competition or if payment of benefits has
not yet commenced, notify the Employee that such continued conduct will cause a
forfeiture of his Account balance. If after the sending of such notice the
Committee finds that the Employee has continued to refuse to consult or
continued to compete with the Company or his Employer for a period of thirty
(30) days following such notice, the Committee may permanently cancel the
Employee's Account hereunder, and thereupon all rights of such Employee under
this Plan shall terminate. The foregoing forfeiture provisions shall be
inoperative if an event described in Section 6.7 (a), (b) or (c) occurs.


7.2 Any amounts forfeited pursuant to Section 7.1 hereof shall be allocated as a
forfeiture in accordance with Section 6.3 hereof.


ARTICLE EIGHT
AMENDMENT AND TERMINATION


8.1 The Company shall have the power at any time and from time to time, to amend
this Plan by resolution of its Board of Directors; provided, however, that no
amendment under any circumstances may be adopted the effect of which would be to
deprive any Participant of his then vested interest, if any, in this Plan.


8.2 The Company reserves the right to terminate this Plan by resolution of its
Board of Directors. Upon termination of this Plan the credits in the Accounts of
Employees shall become 100% vested and non-forfeitable. Distribution of the
balances in said Accounts shall be made in accordance with Sections 6.4 and 6.5
hereof upon the Employee's subsequent retirement or termination of service.
There shall be no increase in an Account balance of an Employee between the date
the Plan is terminated and the date the Account balance is distributed. If an
event described in Section 6.7 (b) or (c) occurs, the Plan as it then exists
must be continued and contributions made for two years before it can be
terminated. Any unallocated balance carried forward shall be similarly allocated
prior to the expiration of this two-year period. All Accounts shall be fully
vested and distribution shall be made in accordance with Section 6.7 hereof.
 
ARTICLE NINE
MISCELLANEOUS


9.1 No Employee or any other person shall have any interest in any fund or
reserve account or in any specific asset or assets of the Company or any
Employer by reason of any credit to his Account under this Plan, nor have the
right to receive any distribution under this Plan except as and to the extent
expressly provided for in the Plan.


9.2 Nothing in the Plan shall be construed to:


(a) give any Employee any right to participate in the Plan, except in accordance
with the provisions of the Plan;


(b) limit in any way the right of an Employer to terminate an Employee's
employment; or


(c) be evidence of any agreement or understanding, express or implied, that an
Employer will employ an Employee in any particular position or at any particular
rate of remuneration.
 
-8-


9.3 No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Employee,
former Employee, or their beneficiaries, or in any manner be liable for the
debts, contracts, obligations or engagements of any person having a possible
interest in the Plan, voluntary or involuntary, or for any claims, legal or
equitable, against any such person, including claims for alimony or the support
of any spouse.


9.4 This Plan shall be construed in accordance with the laws of the State of
Nebraska in every respect, including without limitation, validity,
interpretation, and performance.


9.5 Article headings and numbers herein are included for convenience of
reference only, and this Plan is to be construed without any reference thereto.
If there is any conflict between such numbers and headings and the text hereof,
the text shall control.


9.6 Wherever appropriate, words used in this Plan in the singular include the
plural, and the masculine include the feminine.








IN WITNESS HEREOF, the Company has caused this Plan, as amended, to be signed by
its duly qualified officers and caused its corporate seal to be hereunto affixed
on this       day of                                                         ,
20__.






ORI GREAT WEST HOLDINGS, INC.


By _______________________________(Signature)


Title: ______________________________










Attest:
By_______________________________________(Signature)


Title: ____________________________________




-9-


















 
 